DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant’s Information Disclosure Statement, filed 01/30/2020, has been received, entered into the record, and considered.  See attached form PTO-1449.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below to correct legal phraseology in the Abstract: “comprising and comprises”. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

Abstract, line 2, replace the word “comprising” with –encompassing—
Abstract, line 4, replace the word “comprises” with –includes—
Abstract, line 6, replace the word “comprises” with –includes--

Allowable Subject Matter
Claims 1-20 are allowed.

The closest prior art, Urmanov, provides a system that detects an anomaly in a computer system based on log messages (Abstract and Fig. 2).

 A CMS less than 1.0 indicates that the message is similar to the members of the cluster and can be considered part of the cluster. In contrast, a CMS larger than 1.0 indicates that the message is not similar to the members of the cluster and cannot be considered part of the cluster [0034].
If the CMS is larger than 1.0, then the message is labeled as “anomalous” with respect to the current clustering configuration and an alert is generated [0037].

By generating templates in this way, the system generates the same similarity values when using the edit distance metric to compare a test string to the members of a cluster as would be obtained without using templates [0040].

The following is an examiner's statement of reasons for allowance: 
Prior art of record fails to teach a combination of elements including determining respective cosine similarities between consecutive log entries in the bag-of- words matrix; converting the respective cosine similarities to respective states; determining respective state transitions between the consecutive log entries; generating a stochastic matrix based on the respective state transitions; and identifying an anomalous log entry based on an anomalous state transition that has a probability below a probability threshold, wherein the probability is based on the stochastic matrix as recited in independent claims 1, 9, and 15.

These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xu (US 20190073406 A1) – teaches performing a log tokenization on the log messages, transforming the tokens into log vectors, storing similarity distances between respective pairs of log vectors and utilizing a continuous bag of words (CBOW) model to predict the tokens using the average d-dimensional vector representation of the tokens.


						*****
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE WONG whose telephone number is (571)272-4120. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish K. Thomas can be reached on : 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESLIE WONG/Primary Examiner, Art Unit 2164